Citation Nr: 1341782	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-41 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a right eye disorder.

2.  Entitlement to service connection for headaches, to include as secondary to a right eye disorder. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to March 1988.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.

A Board hearing was held before the undersigned Veterans Law Judge at the RO in March 2012, and a transcript is of record.

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims.

The Veteran was afforded a VA eye examination in June 2009 and diagnosed with refractive error, anisometropia, amblyopia, and keratitis OD (right eye).  The examiner determined that there was no residual from an in-service corneal abrasion where the Veteran's service mate brushed against his eye while unloading equipment and noted that anisometropia and amblyopia were congenital conditions unrelated to the injury.  The examiner also noted that the right eye keratitis was unrelated to the in-service injury.

On review, the examiner did not provide a through rationale for the finding regarding keratitis and did not discuss the related medical issues with regard to the identified congenital defects.  In addition, it is unclear if the examiner considered the Veteran's complete factual history, to include additional documented in-service injuries to the right eye, in rendering the opinion.

The Veteran was afforded another VA examination the same day for headaches claimed as related to a right eye disorder.  The examiner determined that the Veteran's diagnosed cluster headaches (histamine cephalgia) were not related to an eye disorder, based on standard medical references.

During the March 2012 Board hearing, the Veteran testified that his headaches started in service after his second eye injury.  See Bd. Hrg. Tr. at 3-4.  On review, the record does not contain a medical opinion for the etiology of the Veteran's headaches on a direct basis. 

Thus, the Board finds that clarifying medical opinions for both VA examinations are needed to have sufficient medical evidence to decide the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 38 U.S.C.A. § 5103A(d).

As the claims are being remanded, the Veteran should be afforded an additional opportunity to provide written authorization for any private treatment records he would like VA to attempt to obtain on his behalf.  In particular, the Veteran reported during the Board hearing that his current private doctor (Dr. C.B.) sent him to an eye specialist who indicated that there may be some eye damage.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right eye and headaches.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.

A specific request should be made for treatment records from the Veteran's private doctor (Dr. C.B.) and any eye specialist he has visited, as reported during his March 2012 Board hearing.

2.  After obtaining any identified and outstanding records, the RO/AMC should refer the Veteran's claims file to the June 2009 examiner(s), or to another suitably qualified VA examiner(s), as appropriate, for clarifying opinions as to the nature and etiology of any current right eye disorder and headaches.  An additional examination of the Veteran should be performed if deemed necessary by the individual(s) providing the opinions.

The examiner is requested to review all pertinent records associated with the claims file, including the June 2009 VA eye and headache examinations and post-service medical evidence.

It should be noted that during the September 1983 entrance examination, the Veteran's distant vision was noted as 20/70 in the right eye, correctable to 20/30 and 20/20 uncorrected in the left eye; a normal "PULHES" physical profile was assigned with the exception of a "2" in the "E" (eyes) category.  The October 1986 separation examination (signed by the examiner in January 1987) refers to the related report of medical history noting an in-service corneal abrasion from playing sports.
It should also be noted that the service treatment records specifically document two right eye injuries and resulting evaluations in December 1984 and September 1987, as well as additional treatment for the eyes.  See, e.g., December 1984, December 1985, September 1987, and October 1987 service treatment records.

The Veteran contends that three in-service injuries caused his current right eye problems, and that his headaches began in service after his second eye injury and are related to his right eye problems.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A.  With regard to the right eye, the examiner should identify all current right eye disorders.

For each right eye disorder, to include refractive error, anisometropia, amblyopia, and right eye keratitis, the examiner should provide an opinion as outlined below.

With regard to the Veteran's refractive error, anisometropia, and amblyopia, the Board notes that VA considers refractive error a congenital defect and the June 2009 VA examiner identified anisometropia and amblyopia as congenital conditions.

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

(1)  For any right eye congenital defect, the examiner should state whether there is any evidence of superimposed disease or injury during service.

(2)  For any right eye congenital disease, the examiner should state whether the disease preexisted the Veteran's service.

If so, the examiner should state whether there was an increase in the severity during service.  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

(3)  For any right eye disorder that is not congenital and/or did not preexist service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's military service, including his symptomatology therein.

B.  With regard to the Veteran's headaches, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the headaches manifested during or are otherwise related to the Veteran's military service, including his symptomatology therein.

Alternatively, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's headaches were caused or permanently aggravated by a right eye disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

